COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00295-CV


Parkerson A. Johnson                   §    From County Court at Law No. 1

                                       §    of Tarrant County (2016-002147-1)
v.
                                       §    September 29, 2016

Herrera, Marleny; ACCC Insurance       §    Opinion by Justice Sudderth
Company; and ACCC General
Agency

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.




                                   SECOND DISTRICT COURT OF APPEALS

                                   By _/s/ Bonnie Sudderth________________
                                      Justice Bonnie Sudderth